Citation Nr: 1812080	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-14 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total evaluation based on individual unemployability due to the service-connected disabilities (TDIU), based upon substitution of the Appellant as the claimant.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  The Appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In June 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Subsequently, the Board denied entitlement to a TDIU in an October 2015 decision.

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted the Joint Motion for Remand, which vacated and remanded the October 2015 Board decision.  The Veteran died in January 2017 and the Board dismissed the appeal in an April 2017 decision.  In May 2017, the Court granted the Appellant's motion for substitution.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The October 2016 Joint Motion for Remand found that the Board provided an inadequate statement of reasons or bases for finding that the Veteran was not precluded from securing and maintaining substantially gainful sedentary employment.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities did not meet the percentage requirements for a schedular TDIU at any time during the appeal, as the Veteran did not have a single service-connected disability ratable at 60 percent or a combined disability rating of 70 percent.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

A November 2008 primary care note indicated that the Veteran was unable to sit for more than a few moments.  Additionally, a February 2013 Disability Benefits Questionnaire indicated that the Veteran was unable to work due to multiple issues, including his service-connected ischemic heart disease.

Lastly, the Appellant's attorney submitted an occupational assessment from A.B. dated in December 2017.  A.B. indicated that it was at least as likely as not that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected degenerative disc disease in any occupation, to include sedentary employment since 2003.  She added that the Veteran's ischemic heart disease further precluded competitive work since 2010.

In light of this evidence, the Board finds that there is an indication in the record that the Veteran's service-connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to a TDIU for referral to the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether a TDIU is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the VA Director of Compensation Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)

2.  Then, readjudicate the Appellant's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Appellant and her representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




